Citation Nr: 1435411	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  12-06 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. E. Turner, II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty Army service from June 1976 to June 1979. 

This appeal comes before the Board of Veterans' Appeals (Board) from a service connection rating decision of the RO in Chicago, Illinois. 

In adjudicating this appeal, the Board not only reviews the physical claims file, but also reviews the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence. 


FINDINGS OF FACT

1. The Veteran has a current disability diagnosed as tinnitus. 

2. The current tinnitus is related to active service. 


CONCLUSION OF LAW

Tinnitus was incurred in service. 38 U.S.C.A. §§ 1131, 5107(b) (West 2012); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for tinnitus. In the February 2012 decision, service connection was granted for bilateral hearing loss due to noise exposure while working on the flightline as an aircraft structural repair technician. The Veteran asserts that his tinnitus occurred during service due to the same noise exposure. (see VA Form 9 dated March 6, 2012). 

During a February 2010 VA examination the Veteran reported he had chronic ear infections while in service and bilateral tinnitus, mostly in the left ear. He noted the tinnitus as being an intermittent ringing that lasts from a few minutes to one hour. The Veteran's service treatment records indicate repeated complaints of left ear pain and swelling, diagnosed as left otitis media and perforated tympanic membrane, between July 1977 and May 1979.  The February 2010 examiner acknowledged the service treatment records and concluded the Veteran had measurable hearing loss and tinnitus. However, citing the normal audiogram of March 4, 1979, the examiner determined the proximity between service and the 2010 examination too great to satisfy the as likely as not standard. 

In April 2010, the Veteran was diagnosed with bilateral hearing loss from a private physician, Dr. Friedman. In a letter concurrent with the exam Dr. Friedman stated that "the sensorineural hearing loss in both ears, ... is at least as likely if not a 50-50 probability ... caused as a result of chronic noise exposure while in the military." Dr. Friedman did not address tinnitus in his opinion, but he did note the Veteran's complaint of tinnitus. 

In the March 2012, substantive appeal the Veteran asserted his tinnitus "began while on active duty, exposed to noise, without ear protection" noting his service connection for bilateral hearing loss based on the same noise exposure. The veteran is competent to testify to the ringing in his ears, reported as tinnitus, "because ringing in the ears is capable of lay observation". Charles v. Principi, 16 Vet. App. 370, at 374 (2002). Additionally, the Veteran presented medical evidence of an active complaint of tinnitus to a private physician and a current diagnosis of tinnitus from a VA examiner. See Charles. In light of his consistent testimony concerning noise exposure and current disability rating for bilateral hearing loss, the Veteran is credible and controlling weight should be given to his testimony that tinnitus began in service and he currently experiences tinnitus. 

As the Board has found the Veteran was exposed to noise in the service and does have a current rated disability of bilateral hearing loss due to noise exposure, the Board concludes that service connection for tinnitus is warranted.
      
VETERANS CLAIMS AND ASSISTANCE ACT OF 2000

As the Board is granting service connection for tinnitus, the claim is substantiated and there are no further VCAA duties. Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103 A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


ORDER

Service connection for tinnitus is granted.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


